Citation Nr: 1047238	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-08 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange exposure. 

2.  Entitlement to service connection for skin disorder, to 
include as due to Agent Orange exposure.  

3.  Entitlement to service connection for enlarged colon. 

4.  Entitlement to service connection for bilateral foot 
disorder, to include as secondary to diabetes mellitus.  

5.  Entitlement to service connection for bilateral hand 
disorder, to include as secondary to diabetes mellitus.  

6.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus. 

7.  Entitlement to service connection for cataracts.  

8.  Entitlement to service connection for low back disorder.  

9.  Entitlement to service connection for left elbow disorder. 

10.  Entitlement to service connection for high cholesterol. 

11.  Entitlement to service connection for psychiatric disorder, 
to include posttraumatic stress disorder, depression, and 
anxiety.  

12.  Entitlement to service connection for bilateral knee 
disorder

13.  Entitlement to service connection for right shoulder 
disorder. 

14.  Entitlement to service connection for residuals of ruptured 
ear drums, to include bilateral sensorineural hearing loss. 

15.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of cataract surgery, left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1968 to June 1971. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from October 2007 and August 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  In pertinent part of the October 
2007 rating decision, the RO denied the Veteran's claims for 
entitlement to service connection, and in the August 2009 rating 
decision, it denied the his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151.  

In July 2010, the Veteran testified at a Board hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.

The issues of entitlement to service connection for psychiatric 
disorder, bilateral knee disorder, right shoulder disorder, and 
residuals of ruptured eardrums; and entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
cataract surgery, left eye, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran did not have 
service on the landmass or inland waters of Vietnam, and the 
preponderance of the evidence is against a finding that he was 
not exposed to herbicides in Okinawa, Japan.

2.  The preponderance of the evidence does not establish that 
diabetes mellitus had an onset in service, manifested within one 
year of service separation, or is otherwise related to the 
Veteran's active military service.

3.  The preponderance of the evidence does not establish that any 
of the Veteran's current diagnosed skin disorders are 
etiologically related to his service.

4.  The preponderance of the evidence does not establish that the 
Veteran's enlarged colon is etiologically related to his service.

5.  The preponderance of the evidence does not establish that the 
Veteran's current diagnosed bilateral foot disorder is 
etiologically related to his service.

6.  The preponderance of the evidence does not establish that any 
bilateral hand disorder had an onset in service, manifested 
within one year of service separation, or is otherwise related to 
the Veteran's active military service.

7.  The preponderance of the evidence does not establish that 
hypertension had an onset in service, manifested within one year 
of service separation, or is otherwise related to the Veteran's 
active military service.

8.  The preponderance of the evidence does not establish that 
cataracts are etiologically related to the Veteran's period of 
service.

9.  The preponderance of the medical evidence is against a 
finding that the Veteran's current diagnosed low back disorder is 
etiologically related to his service, to include any in-service 
injuries.  

10.  The preponderance of the medical evidence is against a 
finding that the Veteran's current diagnosed left elbow disorder 
is etiologically related to his service, to include any in-
service injuries.

11.  A finding of elevated cholesterol does not constitute a 
recognizable disability as the basis for awarding service 
connection.




CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

2.  The criteria for service connection for skin disorders have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

3.  The criteria for service connection for enlarged colon have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

4.  The criteria for service connection for bilateral foot 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

5.  The criteria for service connection for bilateral hand 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010). 

6.  The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

7.  The criteria for service connection for cataracts have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010). 

8.  The criteria for service connection for low back disorder 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010). 

9.  The criteria for service connection for left elbow disorder 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

10.  The criteria for service connection for elevated cholesterol 
have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.

In this case, prior to the October 2007 RO decision in the 
matter, VA sent a letter to the Veteran in May 2007 that 
addressed the notice elements concerning his claims for service 
connection.  The letter informed the Veteran of what evidence is 
required to substantiate the claim, to include the types of 
evidence needed in order to substantiate his claim for service 
connection, and apprised the Veteran as to his and VA's 
respective duties for obtaining evidence.  The Veteran was also 
informed of VA's practices in assigning disability evaluations 
and effective dates for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

It is noted that the during the July 2010 Board hearing, the 
Veteran and his representative articulated a new theory of 
entitlement for service connection for bilateral hands/feet 
disorders and hypertension - on the basis of secondary service 
connection.  The types of evidence needed to support the 
Veteran's claims, including those based on theory of secondary 
service connection, were addressed during his July 2007 hearing 
by the undersigned.  See Bryant v. Shinseki, 23 Vet. App. 488 
(2010).  This course of corrective action ensures that there 
will be no prejudice to the Veteran from any initial timing 
errors.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

In this case, all evidence necessary to decide this claim has 
been obtained.  No other relevant records have been identified.  
The Veteran was afforded with a general VA examination in August 
2007, and he underwent specialized VA examinations for his spine, 
joints, and skin in April 2008.  The Veteran's history, as well 
as the necessary findings to properly decide the Veteran's 
claims, were set forth in the examination reports.  As such, the 
VA examinations performed in conjunction with the Veteran's 
claims are deemed to be adequate to properly decide the Veteran's 
current appeal.

The Board recognizes that the Veteran was not afforded a VA 
examination to determine the etiology of his diabetes mellitus, 
enlarged colon, hypertension, bilateral neuropathy in the hands, 
or cataracts.  The Board is aware of the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), which held that an examination 
is required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease, manifested in accordance with presumptive 
service connection regulations, occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  Id.  

Here, a medical examination as to the Veteran's claims is 
unnecessary.  As discussed in more detailed below, there 
currently exists no credible and competent evidence linking these 
claimed disorders to service.  See also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and arguments presented by 
the representative organization and his testimony at the July 
2010 hearing.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide the appeal.  
Based upon the foregoing, the duties to notify and assist the 
Veteran have been met, and no further action is necessary to 
assist the Veteran in substantiating these claims.

II.  Service Connection 

Laws and Regulations 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  Id. 

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where chronicity 
of a disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303.

The regulations also provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 
was amended; however, under the facts of this case the regulatory 
change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, certain chronic diseases, including type II diabetes 
mellitus, arthritis, and hypertension, may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In some circumstances, a disease associated with exposure to 
certain herbicide agents (e.g., Agent Orange) will be presumed to 
have been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a) (6)(iii) and 38 C.F.R. § 3.309(e).  
A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).   

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Exposure to Agent Orange

The Veteran asserts that his current diagnosed disorders of 
diabetes mellitus and melanoma are etiologically related to his 
service, to include his alleged exposure to Agent Orange.  

The Board will first address the Veteran's allegation of in-
service exposure to Agent Orange.  Here, the record does not show 
that the Veteran had "service in Vietnam," and exposure to Agent 
Orange or other herbicides may not be presumed.  38 U.S.C.A. § 
1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

"Service in Vietnam" for purposes of applying the herbicide 
presumption includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 
C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  A veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam to have 
qualifying service.  Id.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has agreed with VA's interpretation of its regulations 
that "duty or visitation" in the Republic of Vietnam seems to 
contemplate actual presence on the landmass of the country.  Haas 
v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 2008), cert. denied, 129 
S.Ct. 1002 (2009).  Hence, a Veteran who never set foot on the 
landmass of Vietnam is not entitled to a presumption of service 
connection for disabilities claimed as due to exposure to 
herbicides, including Agent Orange.  Id.  In addition, the 
Federal Circuit held that "service in Vietnam" will not be 
presumed based upon the Veteran's receipt of a Vietnam Service 
Medal or Vietnam Campaign Medal.  See Id.

In this case, the Veteran does not assert, nor do his service 
personnel records show, that he was ever physically present in 
the Republic of Vietnam for active duty service.  Rather, they 
show that he served in Okinawa, Japan from October 1968 to June 
1971.  As the requisite service in Vietnam is not shown, the 
presumption of exposure to herbicides does not attach.  38 
U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

Regarding the Veteran's assertion that his diagnosed disorders 
are based on a secondary exposure to Agent Orange while he worked 
on trucks that had been used in Vietnam, and where he clean off 
mud, dirt and debris off the bottom of those trucks, there are no 
current medical studies of record that show harmful health 
effects for any such secondary or remote herbicide contact that 
may have occurred outside of Vietnam.  

The Board has also considered the Veteran's assertion that he 
handled spray trucks which contained herbicide chemicals.  The 
Department of Defense (DOD), the National Archives and Records 
Administration (NARA) and the Facility Engineers on Okinawa, have 
not identified any information linking the use or storage of 
Agent Orange or other herbicide chemicals in Okinawa.  The Board 
also acknowledges that the Veteran has submitted a newspaper 
article that cites to another Board decision pertaining to the 
appeal of another veteran, in which the evidence sustained a 
reasonable possibility that he (the other veteran) was exposed to 
herbicides in Okinawa.  The Board must stress, however, that 
Board decisions are not precedential in nature and may not be 
cited as such.  38 C.F.R. § 20.1304.

Again, since there is no presumption of herbicide exposure and 
there is no actual evidence that establishes herbicide exposure 
on the facts of this case, the list of presumptive conditions 
under 38 C.F.R. § 3.309(e) is not applicable here.  However, 
service connection for the Veteran's diagnosed disorders may 
still be established on the basis of direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Diabetes Mellitus, Skin Lesions, Enlarged Colon, Bilateral Hand 
Disorder, Bilateral Foot Disorder, Hypertension and Cataracts 

The Board next turns to whether the preponderance of the evidence 
of record shows that the current diagnoses for diabetes mellitus, 
skin disorders (tinea pedis, oncyhomycosis, rosacea, and 
seborrheic keratosis), enlarged colon, bilateral neuropathy in 
the hands, hypertension and cataracts are etiologically related 
to the Veteran's service.   Here, the Board finds that the weight 
of the evidence is against all the claims. 

First, a review of the Veteran's service treatment records show 
they are entirely negative for complaints of, or treatment for, 
diabetes mellitus, skin lesions, colon or gastrointenstinal 
problems, neuropathy, hypertension, or cataracts.  There is a 
single report of skin problems in service.  A May 1971 service 
treatment record shows the Veteran presented for complaints of 
athlete's foot.  He reported that he had been using a cream and 
powder for the past two months to treat it without relief.  There 
are no other complaints of foot or skin problems shown in the 
service treatment records. 

On the report of a May 1971 examination prior to separation shows 
normal clinical evaluations, except for identifying tattoos on 
the arms; there are no findings of sugar or albumin reported; and 
the recorded blood pressure reading (BPR) does not demonstrate 
hypertension for VA purposes.  See 38 C.F.R. § 4.104, DC 7101, 
Note 1 (the term hypertension means that the diastolic blood 
pressure is predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater, with a diastolic blood pressure 
of less than 90mm).  On the associated report of medical history, 
the Veteran specifically denied treatment for illnesses other 
than minor colds, skin diseases, intestinal trouble, extremity 
symptoms, high blood pressure, and eye problems.  

The first medical evidence of diabetes mellitus, skin problems, 
colon problems, neuropathy, hypertension, and cataracts comes 
more than three decades after the Veteran's discharge from 
service.  The onsets of these disorders are well beyond the first 
year after his separation from service.  VA treatment records 
dated from 2000 show that the Veteran was diagnosed with 
hypertension.  A May 2003 VA dermatology consultation shows that 
the Veteran presented with complaints of skin problems on his 
hands and feet.  He was diagnosed with trichophytin rubrum 
infection, and the great toenails were surgically removed.  A 
September 2004 VA treatment record shows that the Veteran had 
surgery to remove cataracts from his left eye.  Subsequent VA 
treatment records show that the Veteran was diagnosed with 
cataracts in right eye as well.  A December 2007 VA treatment 
record notes that associated with the Veteran's complaints of 
bilateral hand and leg pain was a finding of severe diabetic 
neuropathy.  A February 2008 VA treatment record shows the 
Veteran was first diagnosed with diabetes mellitus in 2002.  An 
April 2008 VA examiner opined against a relationship between the 
single complaint of athlete's foot in service and the current 
skin problems on his hands and feet.  Even though the examiner 
acknowledged the Veteran's statement that he had skin problems on 
his feet since service and that athlete's foot can be a cyclical 
infection, the examiner stated that it was unlikely that the same 
infection in service was related to the current diagnosed 
disorder.  Rather, the examiner opined that the skin problems on 
the Veteran's feet returned because warm moist conditions were 
present and allowed it to re-grow again. 

As noted above, the Board has not made a finding of Agent Orange 
exposure in this case.  As to diabetes mellitus, there has been 
no evidence or allegation of a disorder dating back to service on 
a basis other than Agent Orange exposure, and the Veteran has not 
been shown to possess the requisite medical training, 
credentials, or other experience with endocrine disorders to 
competently relate the disability back to service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  The Board has also 
considered the medical statement from Dr. F. D. M. that indicates 
that the Veteran's diabetes mellitus is related to exposure to 
Agent Orange (from private treatment records dated March 2010 and 
June 2010), but the Board finds that this statement does not 
constitute credible evidence because it is based upon the 
manifestly factually incorrect premise of Agent Orange exposure 
in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).

As there is no competent and credible evidence linking diabetes 
mellitus back to service, that claim must be denied, and there 
also exists no basis for secondary service connection claims 
linked to diabetes mellitus.  Rather, all claims will be 
considered solely on a direct service connection basis.

As to the claimed skin lesions, enlarged colon, bilateral hand 
disorder, bilateral foot disorder, hypertension, and cataracts, 
the Board observes that the Veteran denied all associated 
symptoms at separation from service in May 1971.  He indicated in 
his April 2007 application that he could not remember the dates 
of onset of his claimed disorders, and his comments as to the 
onset of the disorders since that application have been, at most, 
vague.  To the extent that he is linking these disorders to 
service, the Board finds that this contention is not credible at 
all, given the unambiguous denials of the disorders in May 1971.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board would further point out that the claims concerning an 
enlarged colon, hypertension, and cataracts concern internal 
bodily functions with manifestations that are not capable of lay 
observation, and the Veteran accordingly would not be competent 
to make a diagnosis.  See 38 C.F.R., Part 4 (VA's schedule for 
rating disabilities); see also Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (rheumatic fever is not capable of lay 
observation); but see Barr v. Nicholson, 21 Vet. App. 303, 308-09 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfoot).  There is also no medical evidence linking the 
claimed skin lesions, an enlarged colon, a bilateral hand 
disorder, a bilateral foot disorder, hypertension, and cataracts 
back to service.

Overall, the preponderance of the evidence is against the claims 
for entitlement to service connection for diabetes mellitus, skin 
lesions, enlarged colon, bilateral hand disorder, bilateral foot 
disorder, hypertension and cataracts, the claims must therefore 
be denied.  38 U.S.C.A. § 5107(b).  

Left Elbow Disorder and Low Back Disorder 

The Veteran contends that he has a left elbow disorder and a low 
back disorder that are related to his period of military service.  
He asserts that he incurred injuries during two incidents while 
in service.  In the first incident, the Veteran reports that an 
explosion threw him eight feet up into the air, he landed against 
a wall, and he injured his right side and his back.  The second 
incident involved injuries to the Veteran's his left elbow and 
his back after he jumped from a truck and slipped on the asphalt.  
The Veteran has testified that he has experience left elbow and 
back pain since his period of service.

The Veteran's service treatment records show that in January 
1969, he injured his back while tightening a bolt and he was 
diagnosed with a possible back muscle strain.  A May 1969 service 
treatment record shows the Veteran injured his left elbow in a 
slip and fall accident.  The x-ray of the left elbow revealed no 
abnormalities.  An undated service treatment record shows that 
the Veteran fell off a truck and injured his right arm, but 
physical examination revealed full range of motion in the right 
arm.  The report of a May 1971 separation examination report 
shows normal clinical evaluations for spine and left elbow.  On 
the associated medical history report, the Veteran denied any 
back or elbow problems while in service.  

A review of the post-service treatment records show that the 
Veteran has been diagnosed with, and treated for, degenerative 
arthritis in his lumbar spine and left elbow.  

A July 2006 VA treatment record shows the Veteran presented for 
complaints of low back pain.  He reported that the pain began two 
days ago, and he denies a history of pervious back pain.  

An August 2007 VA general examination report shows that the 
Veteran reported that he first experienced low back pain in 10 
years ago.  Physical examination revealed no abnormal findings in 
the upper extremities and reduced range of motion in the lumbar 
spine.  An x-ray report showed degenerative arthritis at L5-S1. 
No medical opinion was provided in regard to etiology of the 
current lumbar spine disorder.  

A January 2008 VA spine examination also showed evidence of 
reduced range of motion in the lumbar spine and x-ray film 
revealed degenerative arthritis with spondylosis.  The VA 
examiner noted the Veteran's reports of back problems in service 
and since then; however, the VA examiner opined against a 
relationship between the current diagnosed lumbar spine disorder 
and the Veteran's period of service.  In support of his opinion, 
the VA examiner noted that the service treatment records did not 
reveal any chronic disorder in service, and there was no evidence 
of any back problems until 2007. 

In April 2008, the Veteran was afforded another VA spine 
examination and a VA joint examination.  The VA spine examination 
report confirmed the diagnoses and the finding that the Veteran's 
current lumbar spine disorder was less likely than not related to 
his service.  

The April 2008 VA joint examination report shows reduced range of 
motion with pain in the left elbow, and there was x-ray evidence 
of degenerative arthritis in the Veteran's left elbow and wrist.  
The VA joint examiner noted that the Veteran's reports of in-
service left elbow injury and symptoms of pain since service, but 
the examiner concluded that the current left elbow and wrist 
disorders were less likely than not related to the Veteran's 
service.  It was noted that while the Veteran sustained an acute 
self-limiting left elbow injury in service, it did not produce a 
chronic diagnosis at that time.   

While the service treatment records support the Veteran's 
assertions of in-service injuries to his low back and left elbow, 
there is no evidence of any chronic diagnosed disorder shown in 
service or until decades after the Veteran's separation from 
service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to the issue of the Veteran's competency, the Veteran can 
certainly observe pain and dating since service.  However, "pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  The Veteran lacks the 
medical background necessary to identify and diagnosis, or the 
etiology of such diagnosis, of arthritis and spinal disc 
disability.  See Routen v. Brown, supra.

Of greater concern to the Board in this case is the Veteran's 
credibility.  He flatly denied any and all orthopedic problems at 
separation from service.  The August 2007 VA general examination 
report shows that he reported back pain 10 years earlier.  These 
reports markedly conflict with his underlying contention of 
disabilities dating back to service, and the Board must therefore 
conclude that his contentions are not credible on account of 
conflicting statements.  See Buchanan v. Nicholson, supra.

In summary, the Veteran's lay contentions are not competent or 
credible, and the VA examination opinions of record clearly 
indicate that there exists no causal link between the claimed 
lumbar spine disorder or left elbow disorder and service. 
38 C.F.R. § 3.303.  The evidence of record is not in relative 
equipoise.   
The benefit of the doubt rule does not apply, and the claims must 
therefore be denied.  38 U.S.C.A. § 5107(b).

High Cholesterol

Post-service private and VA treatment records starting in 
December 2000 show diagnosis of hypercholesterolima and treatment 
for high cholesterol with prescription medications. 

While the Veteran has been diagnosed with hyperlipidemia, the 
record does not demonstrate the existence of a recognized 
disability for receipt of VA compensation.  Rather, elevated 
cholesterol and hyperlipidemia are mere laboratory findings, and 
they are not considered disabilities for VA compensation 
purposes.  See Schedule for Rating Disabilities: Endocrine System 
Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results rather than 
disabilities, and are therefore not appropriate entities for the 
rating schedule to address).  

Moreover, the term "disability" for VA purposes refers to a 
condition which has been deemed to result in impairment to the 
claimant's earning capacity.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  The presence of high cholesterol alone does not 
have any impact upon occupational function. 

Here, the evidence of record does not show that the Veteran has a 
pathology associated with his high cholesterol.  The August 2007 
VA general examination report shows there was no evidence of 
heart disease, and none of the subsequent VA treatment records 
indicates findings of coronary artery disease or a similar 
condition associated with high cholesterol.  Essentially, without 
an attendant medical disorder caused by high cholesterol, there 
is no independent basis for disability compensation in this 
instance.  

Accordingly, there is no present disability in regard to this 
claim for which service connection may be granted.  As noted 
above, high cholesterol is not a disability for VA compensation 
purposes.  The preponderance of the evidence is against the 
claim, and consequently, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim 
must be denied.


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for skin lesions is denied. 

Service connection for enlarged colon is denied. 

Service connection for bilateral foot disorder is denied.  

Service connection for bilateral hand disorder is denied.

Service connection for cataracts is denied. 

Service connection for hypertension is denied.  

Service connection for low back disorder is denied. 

Service connection for left elbow disorder is denied. 

Service connection for high cholesterol is denied. 
 
 
REMAND

The Board will now address the remaining issues on appeal, 
entitlement to service connection for psychiatric disorder, right 
shoulder disorder, bilateral knee disorder and bilateral 
sensorineural hearing loss; and entitlement for compensation for 
cataracts, left eye, pursuant to 38 U.S.C.A. § 1151.  

Initially, the Board notes that the Veteran has not been issued a 
statement of the case with respect to his claim for entitlement 
to compensation for cataracts, left eye, pursuant to 38 U.S.C.A. 
§ 1151.  Since there has been an initial RO adjudication of the 
claim and a timely notice of disagreement, the claimant is 
entitled to a statement of the case, and the current lack of a 
statement of the case is a procedural defect requiring remand.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Turning next to the Veteran's claims for service connection for a 
psychiatric disorder, a right shoulder disorder, a bilateral knee 
disorder, and bilateral sensorineural hearing loss, the Veteran 
has not yet been afforded a comprehensive VA examination for any 
of these problems.  The Veteran has reported symptoms of right 
shoulder pain, bilateral knee pain, and bilateral hearing loss 
since service.  The Board is aware that lay statements may be 
sufficient to establish a medical diagnosis or nexus.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Moreover, a review of the service treatment records shows that 
the Veteran was treated for complaints of decreased right ear 
hearing acuity in September 1970 and a June 1971 physical profile 
report shows that he received a "2" for ears on the PULHES 
chart.  

Accordingly, the case is REMANDED for the following action:

1.	Issue the Veteran a statement of the case 
with respect to the issue of entitlement 
to compensation for cataracts, left eye, 
pursuant to 38 U.S.C.A. § 1151.  The 
Veteran should be informed that he must 
file a timely substantive appeal in order 
to perfect an appeal of this matter to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If, and only if, the 
appellant submits a timely substantive 
appeal concerning this additional issue 
should the issue be forwarded to the Board 
for appellate consideration.

2.	The RO/AMC should ask the Veteran to 
identify any outstanding records of 
pertinent VA and private treatment, and to 
complete release forms for all non-VA 
treatment providers.  Efforts should be 
made to obtain all identified records.  If 
any identified records cannot be obtained, 
a memorandum should be included in the 
file explaining the procedures undertaken 
to attempt to find the records and why 
such attempts were not fully successful.

3.	 The RO/AMC should schedule the Veteran 
for a VA orthopedic examination to 
determine the nature and etiology of his 
right shoulder disorder and bilateral knee 
disorder.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service treatment records, 
and pertinent post-service medical 
records. The examiner should conduct all 
necessary diagnostic testing and 
evaluation.

Based on a review of the claims folder and 
the findings from the examination, the 
examiner should provide an opinion on 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
any currently diagnosed right shoulder 
disorder or bilateral knee disorder is 
related to his service in the military, to 
include any alleged injuries during his 
period of military service.  

The medical basis of the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record. 

4.	The Veteran should also be afforded a VA 
audiological examination, with an 
appropriate examiner, to determine whether 
he has a hearing loss disability as 
defined by 38 C.F.R. § 3.385 that is 
etiologically related to noise exposure 
during service. 

The Veteran's claims file must be made 
available to the examiner, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed, 
including pure tone threshold (in 
decibels) and Maryland CNC speech 
recognition testing.  After a review of 
the examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
current right or left ear hearing loss 
disability is at least as likely as not 
(e.g., a 50 percent or greater 
probability) etiologically related to the 
Veteran's service, or to any incident 
therein.  All opinions should be supported 
by a complete rationale in a typewritten 
report.

5.	The Veteran should be scheduled for a VA 
mental health examination with a health 
care provider of suitable background 
(psychiatrist/ psychologist).  The 
Veteran's claims file must be made 
available to the examiner, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed and 
recorded in the examination report. 

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that a psychiatric diagnosis 
other than PTSD is etiologically related 
to service.

A rationale must be provided for any 
findings rendered and medical treatises 
referenced by the examiner must be cited.  

6.	After the above development has been 
completed, the RO/AMC must review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner(s) for corrective action.

7.	Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claims for service 
connection for a right shoulder disorder, 
a bilateral knee disorder, bilateral 
sensorineural hearing loss, and a 
psychiatric disorder, (to include PTSD).  
If the claims remain denied, the Veteran 
and his representative must be provided a 
supplemental statement of the case (SSOC), 
which should include the recently revised 
provisions of 38 C.F.R. § 3.304(f).  The 
SSOC must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2002).


_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


